Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
Claims 1-20 are pending.  Claims 1-2, 6, 13-14 and 17 are the subject of this NON-FINAL Office Action.  Claims 3-5, 7-12, 15-16 and 18-20 are withdrawn.  

New Grounds of Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2, 6, 13-14 and 17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by FAN (WO 2016/118915).
	As to claim 1, FAN teaches (a) introducing a first fluid into a fluidic channel comprising a ceiling, a first sidewall, and a bottom, wherein the bottom of the fluidic channel comprises a plurality of microwells, whereby the fluidic channel and each microwell of the plurality of microwells comprise the first fluid (Figs. 58, 62); (b) introducing a first displacement fluid into the fluidic channel to displace the first fluid from the fluidic channel at a first flow rate (paras. 0436, Figs. 82, 95); (c) introducing a second fluid, immediately followed by a second displacement fluid, into the fluidic channel at a second flow rate, wherein one or more components of the second fluid enters the content in the microwell when the second fluid comes into contact with the content in the microwell for a first duration, and wherein the second displacement fluid displaces the second fluid from the fluidic channel and/or seals the content of the microwell (id.).  Paragraph 0436 states 
Two different approaches to fluid exchange within the flow cell were also tested. Approach # 1 consisted of performing the steps of priming the flow cell, loading the cells, and loading the beads, where all steps were performed using PBS and each solution was directly displaced by the next. Approach #2 consisted of performing the steps of priming the flow cell, displacing the priming buffer with an air injection, loading the cells, displacing the cell suspension with an air injection, and loading the beads.

“Directly displaced” is the same as “immediately followed by.”  Both Approach #1 and Approach #2 used “fluids” to “directly displace” other fluids.	
	As to claim 2, FAN teaches (d) introducing a third fluid, immediately followed by and/or simultaneously with a third displacement fluid, into the fluidic channel at a third flow rate, wherein one or more components of the third fluid enters the content in the microwell when the third fluid comes into contact with the content in the microwell for a second duration, and wherein the third displacement fluid displaces the third fluid from the fluidic channel and/or seals the content of the microwell (paras. 0436, Figs. 82, 95, Figs. 32, 34, 35 showing loading lysis reagents, then displacing using hybridization buffer, then elution rinse).
	As to claim 6, FAN teaches introducing a third displacement fluid immediately prior to introducing a second fluid (id.).
	As to claim 12, FAN teaches the second fluid and/or the third fluid enters the content of the microwell by diffusion.  Specifically, the same steps as required in claim 1 are taught in the prior art; thus they yield the same effect.
	As to claims 13-14, these claims disclose results of the steps recited in claim 1; thus, any prior art which teaches the steps of claim 1 read on claims 13-14.  FAN teaches these steps as explained above.
	As to claim 17, FAN teaches fixed flow rates (paras. 0027, 0029, 0298, 0303-04).
	Finally, FAN teaches that displacement fluid can be oil (paras. 0242).
	FAN also teaches using air to displace liquids (paras. 0013, 0026, 0027, 0111, 0147, 0257, 0298-0304).  In other words, the claims are so broad that they encompass using air/gas displacement techniques to move liquids in microfluidic devices.
	As to amended claims 13-14, FAN teaches flow rates of 0.001 ml/sec to 100 ml/sec (paras. 0298 and 0303, for example).  It is also noted that this very broad range encompasses nearly all possible flow rates on a microfluidic device.
	
Note on Only Example in Specification
	The only example in the specification is “[a] serial co-injection of a first fluid
and a second fluid . . . using a first fluid comprising CHAPS lysis buffer and a second fluid comprising GC2 oil (BD CLiC library prep system)” (para. 0440).  “This indicates that the GC2 oil seal hinders diffusion of calcein from the microwells out of the microwells” (id.)  In addition,
the GC2 oil seal hinders diffusion of Calcein from the microwells to the volume or space of the fluidic channel (above the microwells). Given that the molecular weight of calcein is lower than most cellular molecules (e.g. mRNA, RNA, proteins, or DNA), the results demonstrate that these larger molecules are also contained in the microwells. Thus, the second fluid effectively sealed and contained the reaction within each microwell

(para. 0442).
	Altogether, these data demonstrate the ability of a serial co-injection method provided herein to deliver reagents (e.g., lysis buffer reagents) to a microwell to initiate a reaction (e.g., cell lysis). Additionally, these data embody the unexpectedly prevention of molecular cross-talk between microwells that is achieved according to several embodiments

(para. 0442).  In other words, co-injection into the wells of Figures 5-7 and 9-11 with GC2 oil and CHAPS lysis buffer yielded prevention of molecular cross-talk between microwells.  
	Using oil to prevent cross-talk between connected wells or reaction spots on/in an array is not novel (US 2016/0354777; US 2018/0010179; US 8831887; US 8852920; US 20150140563; US 20160266105; US 20160333400; US 20150225777; US 20140038193; US 20140087958; US 20200270674; US 20180024096; US 20200354777; US 20160333400).  Nor is the displacement of fluids by other fluids within microfluidic devices (e.g. US 20190060902; US 20170128947).

Prior Art
The following prior art is pertinent to using displacement fluids in microfluidic devices: US 2016/0354777; US 2018/0010179; US 20190060902; US9512466B2; US20110053151; US 20160273032; US 20180221875; wo2018132610; US 20060121624; US 20080169184; US 20120028342; US 20130280725; US 20140017687; US 20140295421; US 20180311671; Us6899137; US 20110091877; US 20140342375; US 20150352547; US 20170209864.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/           Primary Examiner, Art Unit 1637